Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00309-CR

                      PATRICK DARNELL LAWRENCE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-73515-S

                                          ORDER
       The Court REINSTATES the appeal.

       On October 3, 2014, the Court ordered the trial court to make findings regarding whether

the record could be supplemented with: (1) the trial court’s docket sheet; (2) the December 29,

2009 plea agreement form; (3) the December 29, 2009 judicial confession; (4) the trial court’s

December 29, 2009 order of deferred adjudication and conditions of community supervision; (5)

the State’s January 18, 2011 motion to withdraw its motion to revoke or its motion to proceed to

adjudication; and (6) the February 14, 2014 plea agreement form. On October 10, 2014, we

received a supplemental clerk’s record containing the documents. Therefore, in the interest of

expediting the appeal, we VACATE the October 3, 2014 order requiring the trial court to make

findings.
          We ORDER appellate counsel Kathleen Walsh to ensure appellant receives a copy of the

supplemental clerk’s record for purposes of filing a pro se response to the Anders brief filed by

counsel.

          We DIRECT the Clerk to send a copy of this order, by first-class mail, to Patrick Darnell

Lawrence, TDCJ No. 01914343, Sanchez State Jail, 3901 State Jail Road, El Paso, Texas 79938-

8456.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Kathleen Walsh; and to the Dallas County District Attorney’s

Office.



                                                      /s/    LANA MYERS
                                                             JUSTICE